STATE OF LOUISIANA


                              COURT OF APPEAL


                                 FIRST CIRCUIT
V"
                                NO. 2021 CA 1222
  Uv"

                  DICHELE WHITE AND JULIAN WHITE

                                     VERSUS


       LAMMICO, OUR LADY OF THE LAKE HOSPITAL, INC.,
 d/b/ a OUR LADY OF THE LAKE REGIONAL MEDICAL CENTER,
        MICHAEL L. BRUCE, M.D., and KEVIN J. DEAN, M.D.

                                              Judgment Rendered:   APR 0 8 2022


                                 On Appeal from the
                              19" Judicial District Court
                    Parish of East Baton Rouge, State of Louisiana
                               Trial Court No. 690357


                  The Honorable Timothy E. Kelley, Judge Presiding


Steve C. Thompson                       Attorneys for Plaintiffs -Appellants,
James F. d' Entremont                   Dichelle White and Julian White
Baton Rouge, Louisiana


Vance A. Gibbs                          Attorneys for Defendants -Appellees,
Randal R. Cangelosi                     Dr. Michael L. Bruce and Louisiana
Jason R. Cashio                         Medical Mutual Insurance Company
Karen Fontana
Christopher J. Matulis
Baton Rouge, Louisiana


Jeff Landry, Attorney General          Attorneys for Defendant -Appellee,
Guice A. Giambrone, III                 Dr. Jeffrey P. Cunniff
Richard E. Gruner, Jr.
Assistant Attorneys General
Metairie, Louisiana




              BEFORE: McDONALD, LANIER, AND WOLFE, JJ.
WOLFE, J.


        In this medical malpractice action, plaintiffs, Dichele and Julian White, appeal


a judgment of the Nineteenth Judicial District Court granting a motion for summary

judgment filed by one of the defendant doctors, Jeffery P. Cunniff, M.D.             For the


following reasons, we affirm in part and vacate in part.

                        FACTS AND PROCEDURAL HISTORY


        Doris White died on February 2, 2016, while a patient at Our Lady of the Lake

Regional Medical Center (" OLOL") in Baton Rouge, Louisiana. At the time of her


death, Doris was widowed and she had two surviving adult children, Dichele and

Julian.   The relevant facts are primarily gleaned from the medical review panel

complaint filed by Dichele and Julian, where they sought review of the medical

treatment that their mother received.



        Doris went to the emergency department at OLOL shortly after 1: 00 p.m. on

the afternoon of February 1,     2016.   She had been suffering with abdominal pain,

nausea, and vomiting for 2- 3 days. After nursing triage, Dr. Jeffrey Cunniff, an

emergency medicine resident, evaluated Doris. Dr. Cunniff was under the direct

supervision of Dr. James Rhorer.      Initially, Dr. Cunniff ordered abdominal x-rays,

bloodwork, intravenous fluids and medications for nausea and pain.              When Dr.


Cunniff received the results of the tests and x-rays, he ordered inpatient admission


for Doris to allow observation and further management/ evaluation for suspected


acute   pancreatitis,
                        dehydration, nausea, vomiting,   constipation,   and   an   enlarged



hiatal hernia. Dr. Cunniff also ordered a " STAT" CT scan of Doris' s abdomen and


pelvis at approximately 5: 45 p.m. Dr. Cunniff s supervisor, Dr. Rhorer, examined

Doris and agreed with the course of treatment. A consult was made with the hospital


medical service at OLOL, so that Doris could be admitted to the hospital. Dr. Rhorer


was listed as Doris' s referring physician.



                                              2
       The CT scan ordered by Dr. Cunniff did not take place until 4 hours later at

9: 57 p.m. Radiologist, Dr. Michael L. Bruce, interpreted Doris' s CT scan, his

findings were transcribed, and he signed his report at 11: 22 p.m.             Dr. Bruce found


that Doris had a large paraesophageal hernia with gastric volvulus, which plaintiffs

allege is a medical emergency, but his report was not promptly communicated to

Doris' s admitting physician, Dr. Kevin J. Dean.          At 2: 45 a.m., a nurse checking on


Doris in her hospital room found Doris unresponsive.                      Doris could not be


resuscitated, and she was pronounced dead at 3: 08 a.m. on February 2, 2016.               OLOL


records and Dr. Dean' s notes indicate that Doris' s cause of death was a partial bowel


obstruction secondary to volvulus of the stomach.

       On November 7, 2019, Dichelle and Julian filed a medical malpractice suit

against OLOL, Dr. Bruce, Dr. Dean, and the doctors'                liability insurer, Louisiana

Medical Mutual Insurance Company (" LAMMICO").                   In an amended petition filed


on December 6, 2019, plaintiffs added more physicians involved with Doris' s care,


including Drs. Cunniff and Rhorer, alleging multiple breaches of various standards

of care that resulted in Doris' s suffering and wrongful death. Prior to filing this

lawsuit, Doris' s case proceeded to a medical review panel. On August 7, 2019, the


panel unanimously found that the evidence did not support the conclusion that Dr.

Cunniff and his supervisor, Dr. Rhorer, failed to meet the applicable standard of care

as charged in the medical review panel complaint)


       As to Dr. Cunniff, the medical review panel specifically stated:

               The evidence does not support the conclusion that Dr. Jeffrey
       P. Cunniff failed to meet the applicable standard of care as charged
       by the claimants. [    Emphasis added.]




1 The medical review panel also found that Dr. Christopher S. Turner, Dr. Bradley L. Meek, and
RN Kayla Hardy, did not fail to meet the applicable standards of care as charged by the plaintiffs.
However, as for OLOL, Dr. Bruce, and Dr. Dean, the panel unanimously found the evidence
supported the conclusion that those defendants failed to meet the applicable standards of care as
charged.




                                                 3
               Reasons:


               The panel does not believe Dr. Cunniff is liable because he was
       a resident at the time and was in training under Dr. Rhorer. The resident
       was operating under the direct supervision of Dr. Rhorer and therefore
       was not directly responsible for the care of the patient.

       As to Dr. Rhorer, the panel specifically stated:

               The evidence does not support the conclusion that Dr. James M.
       Rhorer failed to meet the applicable standard of care as charged by the
       claimants.




               Reasons:


               Based on the evidence presented, Dr. Rhorer performed the

       proper examination and investigation in the emergency room. It was
       proper to admit the patient prior to obtaining the results of the CT scan
       based on examination findings in the record.


       On November 10, 2020, Dr. Cunniff filed a motion for summary judgment.

Dr. Cunniff argued that plaintiffs failed to produce the required expert opinion


evidence to support their claims that he had breached the standard of care by

improperly diagnosing and treating Doris, which resulted in her death.2 Dr. Cunniff

supported his motion with a copy of the medical review panel complaint filed by

plaintiffs, and an affidavit of the attorney chairperson for the medical review panel

along with an attached copy of the panel' s opinion. Plaintiffs did not oppose Dr.

Cunniff s motion.       However, Dr. Bruce and his insurer, LAMMICO, filed an


opposition to Dr.      Cunniff s motion for the limited purpose of opposing any

application of La. Code Civ. P. art. 966( G) so that Dr. Bruce and LAMMICO could


argue at trial that Dr. Cunniff was at fault even though he is no longer a defendant

in the case.   Notably, Dr. Bruce' s and LAMMICO' s opposition did not include any

evidence of Dr. Cunniffs fault or negligence.




2 Dr. Rhorer also filed a motion for summary judgment, making the same arguments that plaintiffs
had failed to present expert testimony to support their medical malpractice claim.   However, the
only summary judgment we are reviewing in this appeal concerns Dr. Cunniffs motion.


                                               E
       On April 16, 2021, the district court granted summary judgment in favor of

Dr. Cunniff, dismissing all of plaintiffs' claims against him with prejudice, because

the plaintiffs did not oppose his motion and they lacked the necessary expert medical

testimony to support their malpractice claim against him.                 Additionally,   the


judgment     specifically     stated   that   summary judgment      was   granted   without




application of La. Code Civ. P. art. 966( G),         since there was no finding that Dr.

Cunniff had " no fault."      Plaintiffs appeal, primarily arguing that the district court

erred in refusing to apply La. Code Civ. P. art. 966( G) when it granted summary

judgment in favor of Dr. Cunniff based solely on the lack of evidence that he was

negligent or at fault for causing the alleged damages.

                                  LAW AND ANALYSIS


       A summary judgment is reviewed on appeal de novo, with the appellate court

using the same criteria that govern the trial court' s determination of whether

summary judgment is appropriate; i.e., whether there is any genuine issue of material

fact, and whether the mover is entitled to judgment as a matter of law. Schultz v.


Guoth, 2010- 0343 ( La. 1/ 19/ 11), 57 So. 3d 1002, 1005- 1006. To establish a claim


for medical malpractice, the plaintiffs must prove the following by a preponderance

of the evidence: (      1)   the standard of care applicable to the defendant; ( 2) the


defendant breached that standard of care; and ( 3) there was a causal connection


between the breach and the resulting injury.        See La. R.S. 9: 2794; Schultz, 57 So. 3d


at 1006.


       In the context of medical malpractice, the burden of proof for a motion for


summary judgment does not require that the medical care provider disprove medical

malpractice, but only that the medical care provider point to the absence of factual

support for one or more elements essential to the plaintiffs' claim. La. Code Civ. P.


art. 966( D)( 1);   See Turner v. Rabalais, 2017- 0741 (      La. App. 1st Cir. 12/ 21/ 17),

240 So. 3d 251, 256, writ denied, 2018- 0123 ( La. 3/ 9/ 18), 237 So. 3d 1193; Samaha


                                                5
v. Rau, 2007- 1726 ( La. 2/ 26/ 08),   977 So.2d 880, 887 ( interpreting former summary

judgment law). Once the medical care provider points out this absence of support,


the burden shifts to the plaintiffs to present evidence sufficient to establish the

existence of a genuine issue of material fact or that the mover is not entitled to


judgment as a matter of law. La. Code Civ. P. art. 966( D)( 1).


       It is well established that to meet the burden of proof in a medical malpractice


action, the plaintiff is generally required to produce expert medical testimony as a

matter of law. Fagan v. LeBlanc, 2004- 2743 ( La. App. 1 st Cir. 2/ 10/ 06),   928 So. 2d


571, 575.   The jurisprudence recognizes an exception to the requirement of expert


testimony where the claim arises out of an obviously careless act from which a lay

person can infer negligence. Pfiffner v. Correa, 94- 0924 ( La. 10/ 17/ 94), 643 So. 2d


1228, 1233- 1234. The alleged negligence in this matter is that Dr. Cunniff failed to


recognize and/ or appropriately rule out potentially life-threatening conditions before

referring Doris for inpatient observation and care.       The alleged negligence is not


something that would constitute obvious carelessness by Dr. Cunniff that could have

caused Doris' s death almost twelve hours later; thus, expert medical testimony is

necessary in this instance. Plaintiffs have not identified specific experts to support

their claims against Dr. Cunniff.      In fact, plaintiffs did not offer any opposition to

Dr. Cunniffs motion for summary judgment. Accordingly, plaintiffs cannot prove

the necessary elements of their medical malpractice claim against Dr. Cunniff,

because they do not have factual support sufficient to prove the applicable standard

of care or deviation from the applicable standard of care. Therefore, we find that the


district court properly granted Dr. Cunniff s motion for summary judgment.

       Dr. Bruce and his liability insurer, LAMMICO, filed an opposition to Dr.

Cunniff s motion for summary judgment, for the limited purpose of requesting that

the district court not apply La. Code Civ. P. art. 966( G)       so that the fault of Dr.


Cunniff could be considered at a future trial on the merits. However, Dr. Bruce and


                                              0
LAMMICO' s opposition also lacked any offer of expert medical testimony showing
that Dr. Cunniff was at fault for Doris' s death.          Nevertheless, the district court


specifically noted in the judgment that Article 966( G)           was not applied in the


summary judgment granted in Dr. Cunniff s favor.              Plaintiffs urge this court to


overturn that portion of the summary judgment.

         Louisiana Code of Civil Procedure article 966( G) provides as follows:


         When the court grants a motion for summary judgment in
         accordance with the provisions of this Article, that a party or non-
         party is not negligent, is not at fault, or did not cause in whole or in
         part the injury or harm alleged, that party or non-party shall not be
         considered in any subsequent allocation of fault. Evidence shall not
         be admitted at trial to establish the fault of that party or non-party.
         During the course of the trial, no party or person shall refer directly or
         indirectly to any such fault, nor shall that party or non-party' s fault be
         submitted to the jury or included on the jury verdict form. [ Emphasis
         added.]




This paragraph was new to Article 966 when it was amended by La. Acts 2015, No.

422, §   1, effective January 1, 2016. See La. Code Civ. P. art. 966, Official Revision

Comments (     m) —   2015.   However, the new provision adopted the rule from the


former Article 966( G)(    1) that if a person is found in a summary judgment not to be

negligent, not at fault, or not to have caused the injury or harm, then that person

cannot be considered in any subsequent allocation of fault.        Id.


         There is no material issue of fact that is disputed in this matter. The sole issue


is whether the district court erred by inserting language in the judgment granting

summary judgment in favor of Dr. Cunniff, "but            without application of [La. Code


Civ. P. art. 966( G)]."   This issue requires an interpretation of the statute, which is a


question of law.     Barrilleaux v. Board of Sup' rs of Louisiana State University,

2014- 1173 (   La. App.   1st Cir. 4/ 24/ 15),   170 So. 3d 1015, 1019, writ denied, 2015-


1019 (La. 9/ 11/ 15), 176 So. 3d 1048. When an appellate court addresses a legal issue,


it gives no special weight to the findings of the district court. We conduct a de novo


review of questions of law and render judgment on the record. Id.



                                                 7
        The starting point in the interpretation of any statute is the language of the

statute itself. When a law is clear and unambiguous and its application does not lead

to absurd consequences, the law shall be applied as written, and its letter shall not


be disregarded in search of the intent of the legislature or under the pretext of


pursuing its spirit.    La. R.S. 1: 4; La. Civ. Code art. 9; Barrilleaux, 170 So. 3d at


1020.    A statute shall be construed to give meaning to the plain language of the

statute, and courts may not extend statutes to situations that the legislature never

intended to be covered.       Id.   The word "   shall"   in a statute generally denotes a

mandatory duty.      La. R.S. 1: 3; Barrilleaux, 170 So. 3d at 1020. Thus, if the district


court grants summary judgment in favor of a party, finding that the party is not

negligent, at fault, or did not cause the injury or harm alleged, the plain language of

Article 966( G) mandates that the party " shall not be considered in any subsequent

allocation of fault."    It is not necessary for the district court to specifically state in

the judgment on the motion that the party is not to be part of any allocation of fault

at trial for this rule to apply.     See La. Code Civ. P. art. 966, Official Revision


Comments ( m) —2015.


        At the hearing on the motion for summary judgment, the district court granted

summary judgment in favor of Dr. Cunniff, strictly because plaintiffs did not oppose

the summary judgment and did not offer any expert medical testimony to prove that

Dr. Cunniff was at fault or negligent. After hearing argument of counsel, the district

court stated, "[   This] is the unusual circumstance where ...    a panel opinion ...   does


not expressly say that [Dr. Cunniff] did not breach the standard. It does not say that

here.   So even though his supervisor did not breach the standard, it does not mean


 Dr. Cunniff] might not have."        The district court focused on the language of the


medical review panel stating, "[ t]he panel does not believe Dr. Cunniff is liable


because he was a resident at the time and was in training under Dr. Rhorer ...          and




therefore was not directly responsible for the care of the patient."          Our de novo
review reveals, however, that in the paragraph immediately before the above quoted

language, the medical review panel stated that " the evidence did not support the

conclusion that Dr. Cunniff failed to meet the applicable standard of care" in this

case.   It is apparent that the district court did not consider the full statement of the

medical review panel.




        We find nothing in the record to counter or rebut the medical review panel' s

unanimous conclusion that Dr. Cunniff did not breach the applicable standard of

care.
        Absolutely no party produced any evidence of Dr. Cunniff' s fault in response

to his motion for summary judgment.               Even Dr. Bruce and LAMMICO failed to


rebut the medical review panel' s conclusion when they opposed Dr. Cunniff' s
                                        3
motion for summary judgment.                  Dr. Bruce' s and LAMMICO' s unsupported


speculation and conclusory allegations that Dr. Cunniff may have negligently cared

for Doris while she was in the emergency room do not create a genuine issue of

material fact. The time to provide affirmative evidence of Dr. Cunniffs fault or


negligence was at the time of the oppositions filed in response to Dr. Cunniffs


motion for summary judgment.                Thus, we find that the district court erred in not


applying the provisions of Article 966( G)             in this case.   The liability of a party in

whose favor summary judgment is granted cannot be considered at a later trial on

the merits.   See Lapuyade v. Rawbar, Inc.,             2018- 474 ( La. App. 5th Cir. 12/ 27/ 18),

263 So. 3d 508, 514, writ denied, 2019- 0315 ( La. 4/ 15/ 19), 267 So. 3d 1126.                 The


summary judgment granted in favor of Dr. Cunniff equates to a finding that he is

free from fault in this case, and La. Code Civ. P. art. 966( G) prohibits any evidence

to be admitted at trial that would attempt to establish the fault of Dr. Cunniff.




3 We find this case to be distinguishable from the basic facts and procedural history of Barrilleaux,
170 So. 3d at 1017- 1018, because in that case none of the doctor' s co- defendants opposed the
doctor' s motion for summary judgment as was done in the case sub judice.


                                                   M
                                        CONCLUSION


       Based on the stated reasons, the district court did not err in granting summary

judgment in favor ofDr. Jeffrey Cunniff and dismissing Dichelle and Julian White' s

claims against him.      Thus, we affirm that part of the April 16, 2021 judgment.


Additionally, we vacate the part of the judgment that refuses to apply La. Code Civ.

P.   art.   966( G).     Costs     of   this   appeal   are   assessed    evenly    between


defendants/ appellees,   Dr.     Michael   L. Bruce     and   Louisiana   Medical    Mutual


Insurance Company, and plaintiffs/appellants, Dichelle White and Julian White.

       AFFIRMED IN PART AND VACATED IN PART.




                                               Iff